CHIEF JUSTICE HAZELRIGG
delivered the opinion of the court.
The telegram, the failure to deliver which promptly, is sought to be made the basis of recovery in this case, was sent during the afternoon of November 12, 1896, from Springfield, Kentucky, to appellee at Shelbyville, Kentucky.
The operator at Shelbyville received it promptly, but ascertained the appellee lived in the country some four and one-half miles, and so notified the agent at Springfield. At about one o’clock on the next afternoon (the 13th) the Shelbyville agent was notified that the charges for delivering in the country were guaranteed, and to deliver by special messenger. There was a failure to do this, under circumstances which conduce to show negligence on the part of the company’s agents. But it is clear there was no obligation on the company to deliver in the country until after a guarantee of charges.
The instructions to the jury are not explicit in this respect, indeed the second instruction imports to the con*664trary. An instruction offered by tlie appellant on this bebalf (No. 5) should have been given. The error in refusing it was clearly prejudicial. There seems to have been no other error of a substantial character.
Reversed for proceedings consistent with this opinion.